Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 1 of 14




                                                                              Group 2
Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 2 of 14
Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 3 of 14
Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 4 of 14
Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 5 of 14
Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 6 of 14
Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 7 of 14
Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 8 of 14
Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 9 of 14
Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 10 of 14
Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 11 of 14
Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 12 of 14
Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 13 of 14
Case 15-41449   Doc 36-2   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 2 Page 14 of 14
